IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 38288

JASON RYAN McDERMOTT,                             )     2012 Unpublished Opinion No. 479
                                                  )
       Petitioner-Appellant,                      )     Filed: May 17, 2012
                                                  )
v.                                                )     Stephen W. Kenyon, Clerk
                                                  )
STATE OF IDAHO,                                   )     THIS IS AN UNPUBLISHED
                                                  )     OPINION AND SHALL NOT
       Respondent.                                )     BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Darla S. Williamson, District Judge.

       Order summarily dismissing application for post-conviction relief, affirmed.

       Jason Ryan McDermott, Boise, pro se appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________
MELANSON, Judge
       Jason Ryan McDermott appeals from the district court’s order summarily dismissing his
application for post-conviction relief. For the reasons set forth below, we affirm.
                                                 I.
                                  FACTS AND PROCEDURE
       McDermott was found guilty by a jury of first degree murder and conspiracy to commit
first degree murder, with a sentence enhancement for the use of a firearm in the commission of a
felony. He was sentenced to concurrent fixed life terms for the murder and conspiracy charges,
with an additional ten-year fixed term for the firearm enhancement. McDermott appealed his
judgment of conviction and sentences, which this Court affirmed in an unpublished opinion.
State v. McDermott, Docket No. 32071 (Ct. App. July 2, 2009). McDermott then filed a pro se
application for post-conviction relief, asserting numerous claims for relief. The district court
issued a notice of intent to dismiss the application and addressed each of McDermott’s claims.
The district court also appointed counsel to represent McDermott. Extensions of time were


                                                 1
granted to allow counsel to respond to the district court’s notice of intent to dismiss.
McDermott’s counsel then filed an objection to the notice of intent to dismiss, arguing only that
McDermott’s claims were supported by affidavit.           No additional factual information was
provided. The district court entered an order summarily dismissing McDermott’s application.
McDermott appeals.
                                                 II.
                                            ANALYSIS
       Counsel was appointed to represent McDermott on appeal but was granted leave to
withdraw prior to filing a brief. The district court denied McDermott’s subsequent motion for
appointment of counsel. McDermott, now pro se, asserts that his due process rights were
violated when the district court dismissed his application and that his application raised genuine
issues of material fact sufficient to warrant an evidentiary hearing.
A.     Due Process
       McDermott argues that his due process rights under the Fifth and Fourteenth
Amendments to the United States Constitution and Article I, Section 13 of the Idaho constitution
were violated when the district court summarily dismissed his application for post-conviction
relief. If a district court determines claims alleged in an application do not entitle an applicant to
relief, the district court must provide notice of its intent to dismiss and allow the applicant twenty
days to respond with additional facts to support his or her claims. I.C. § 19-4906(b); Crabtree v.
State, 144 Idaho 489, 494, 163 P.3d 1201, 1206 (Ct. App. 2006). The district court’s notice
should provide sufficient information regarding the basis for its ruling so as to enable the
applicant to supplement the application with the necessary additional facts, if they exist.
Newman v. State, 140 Idaho 491, 493, 95 P.3d 642, 644 (Ct. App. 2004). A claim for post-
conviction relief will be subject to summary dismissal if the applicant has not presented evidence
making a prima facie case as to each essential element of the claims upon which the applicant
bears the burden of proof. DeRushé v. State, 146 Idaho 599, 603, 200 P.3d 1148, 1152 (2009).
Thus, summary dismissal is permissible when the applicant’s evidence has raised no genuine
issue of material fact that, if resolved in the applicant’s favor, would entitle the applicant to the
requested relief. If such a factual issue is presented, an evidentiary hearing must be conducted.
Goodwin v. State, 138 Idaho 269, 272, 61 P.3d 626, 629 (Ct. App. 2002). Summary dismissal of
an application for post-conviction relief may be appropriate, however, even where the state does


                                                  2
not controvert the applicant’s evidence because the court is not required to accept either the
applicant’s mere conclusory allegations, unsupported by admissible evidence, or the applicant’s
conclusions of law. Roman v. State, 125 Idaho 644, 647, 873 P.2d 898, 901 (Ct. App. 1994);
Baruth v. Gardner, 110 Idaho 156, 159, 715 P.2d 369, 372 (Ct. App. 1986).
       The district court entered a notice of intent to dismiss McDermott’s application for post-
conviction relief on May 26, 2010. Subsequently, McDermott was appointed counsel. On
July 13, a status conference was held during which McDermott requested, and was granted, an
additional sixty days to respond to the district court’s notice of intent to dismiss.           On
September 30, another status conference was held and McDermott was granted an additional
thirty days to respond. Finally, on October 27, McDermott filed an objection to the district
court’s motion to dismiss without asserting additional facts to support his application. At a status
conference on October 28, McDermott indicated to the district court that his claims were
supported by his affidavit and that he had no additional information to add to his application and
the matter was fully submitted for the court’s consideration. On October 29, the district court
entered an order dismissing McDermott’s application for post-conviction relief.
       McDermott was provided notice and was given much more than the twenty days required
pursuant to I.C. § 19-4906(b) to respond to the notice with additional information and materials
to support his claim. He declined that opportunity except to assert that his claims were supported
by his affidavit. McDermott does not argue that he did not receive adequate notice of the district
court’s intent to dismiss nor does he assert that he was not granted sufficient time in which to
respond to the district court’s notice of intent to dismiss. He argues only that dismissal of his
claims without an evidentiary hearing denied him due process. Procedural due process 1 requires
that a person whose protected rights are being adjudicated is afforded notice and a meaningful
opportunity to be heard in a timely and meaningful manner. Smith v. State, 146 Idaho 822, 829,
203 P.3d 1221, 1228 (2009). The scope of procedural due process in state post-conviction cases
has been examined by the United States Supreme Court, in which it observed:
               A criminal defendant proved guilty after a fair trial does not have the same
       liberty interests as a free man. At trial, the defendant is presumed innocent and
       may demand that the government prove its case beyond a reasonable doubt. But
       “[o]nce a defendant has been afforded a fair trial and convicted of the offense for

1
       McDermott does not raise a substantive due process claim.


                                                 3
       which he was charged, the presumption of innocence disappears” (citation
       omitted).    “Given a valid conviction, the criminal defendant has been
       constitutionally deprived of his liberty.”
               The state accordingly has more flexibility in deciding what procedures are
       needed in the context of post-conviction relief. “[W]hen a state chooses to offer
       help to those seeking relief from convictions,” due process does not “dictat[e] the
       exact form such assistance must assume.”

District Attorney’s Office for the Third Judicial District v. Osborne, 557 U.S. 52, ___, 129 S. Ct.
2308, 2320 (2009) (citations omitted). The Court concluded that the question that must be
answered in such cases is whether the state’s procedure for post-conviction relief offends some
principle of justice so rooted in the traditions and conscience of our people as to be ranked as
fundamental or transgresses any recognized principle of fundamental fairness in operation. Id. at
___, 129 S. Ct. 2320-21. We note, too, that due process is flexible and calls for such procedural
protections as the situation demands. Morrissey v. Brewer, 408 U.S. 471, 481 (1972). In light
of this standard, we hold that the procedure for summary dismissal of claims under the Uniform
Post-Conviction Procedure Act does not violate due process.
       McDermott’s due process claim is also based, in part, upon his assertion that newly
discovered exculpatory evidence exists that he asserts could have been provided if his discovery
requests had been granted. He correctly asserts that, in cases where exculpatory evidence is
discovered after trial, an application for post-conviction relief is an appropriate means to
challenge a conviction. I.C. § 19-4901(4). However, he has failed to identify or describe any
newly discovered evidence. In asserting his claim of newly discovered evidence, McDermott
refers to the following:
               1.      Evidence was not admitted at trial showing a “lack of gunshot
       residue and/or blood (DNA)” on his person or clothing.
               2.      Evidence was not admitted at trial to show the absence of his
       footprints at the scene of the crime.
               3.      Evidence was not admitted at trial to show that his fingerprints
       were not on the murder weapon or ammunition.

This is not newly discovered evidence and it appears that such evidence was, in fact, admitted.
To the extent McDermott contends that other evidence (not identified in his brief) is newly
discovered, that claim appears to be based upon speculation about what evidence he thinks
discovery might have disclosed. In that vein, he argues that his discovery requests were not
granted.

                                                4
       To the extent that McDermott asserts that his pretrial discovery requests were not
granted, this assertion is belied by the record. In any event, the issue of pretrial discovery should
have been raised on direct appeal. The scope of post-conviction relief is limited. Rodgers v.
State, 129 Idaho 720, 725, 932 P.2d 348, 353 (1997). An application for post-conviction relief is
not a substitute for an appeal. I.C. § 19-4901(b). A claim or issue which was or could have been
raised on appeal may not be considered in post-conviction proceedings. Whitehawk v. State, 116
Idaho 831, 832-33, 780 P.2d 153, 154-55 (Ct. App. 1989). Thus, McDermott has shown no error
regarding his claim that he was denied pretrial discovery.
       To the extent that McDermott’s newly discovered evidence claim is based upon a denial
of a discovery request in his post-conviction case, there is no such request in the record and no
reference to such a request in the register of actions. However, the district court, in the notice of
intent to dismiss, addressed McDermott’s apparent pro se request for discovery in the post-
conviction case as follows: “McDermott filed a pro se request for discovery on May 24, 2010.
McDermott is now represented by counsel.             His counsel will determine what additional
discovery is needed and can make appropriate motions.” No discovery motion was thereafter
made as far as can be determined from the record. Discovery is available in post-conviction
relief cases only when specifically ordered by the court. Idaho Criminal Rule 57(b), which limits
discovery in post-conviction cases, does not violate due process. Aeschliman v. State, 132 Idaho
397, 402, 973 P.2d 749, 754 (Ct. App. 1999). Discovery in post-conviction relief cases is
committed to the discretion of the trial court.       Unless necessary to protect an applicant’s
substantial rights, the district court is not required to order discovery. In order to be granted
discovery, a post-conviction applicant must identify the specific subject matter where discovery
is requested and why discovery as to those matters is necessary to his or her application. State v.
LePage, 138 Idaho 803, 810, 69 P.3d 1064, 1073 (Ct. App. 2003). Because the request for
discovery apparently filed by McDermott in his post-conviction case is not in the record on
appeal, we are unable to determine whether it complied with I.C.R. 57(b) or the requirements of
LePage. In any event, McDermott was given an opportunity to properly file a motion for
discovery under I.C.R. 57(b) after counsel was appointed and no such motion was filed. It is the
responsibility of the appellant to provide a sufficient record to substantiate his or her claims on
appeal. Powell v. Sellers, 130 Idaho 122, 127, 937 P.2d 434, 439 (Ct. App. 1997). In the




                                                 5
absence of an adequate record on appeal to support the appellant’s claims, we will not presume
error. Id.
B.       Summary Dismissal
         Separately from his due process argument, McDermott argues that the district court erred
in summarily dismissing his application for post-conviction relief because the application
presented evidence of material facts which would warrant an evidentiary hearing. Idaho Code
Section 19-4906 authorizes summary dismissal of an application for post-conviction relief, either
pursuant to motion of a party or upon the court’s own initiative. Summary dismissal of an
application pursuant to I.C. § 19-4906 is the procedural equivalent of summary judgment under
I.R.C.P. 56.    On review of a dismissal of a post-conviction relief application without an
evidentiary hearing, we determine whether a genuine issue of fact exists based on the pleadings,
depositions, and admissions together with any affidavits on file. Rhoades v. State, 148 Idaho
247, 249, 220 P.3d 1066, 1068 (2009); Ricca v. State, 124 Idaho 894, 896, 865 P.2d 985, 987
(Ct. App. 1993).     In post-conviction actions, the district court, as the trier of fact, is not
constrained to draw inferences in favor of the party opposing the motion for summary
disposition; rather, the district court is free to arrive at the most probable inferences to be drawn
from uncontroverted evidence. Hayes v. State, 146 Idaho 353, 355, 195 P.3d 712, 714 (Ct. App.
2008).
         McDermott raised numerous issues in his application for post-conviction relief. On
appeal, aside from his due process argument, he only specifically addresses two claims relating
to his traumatic brain injury and his conspiracy conviction. The following summarized claims
(none of which were supported by newly discovered evidence and many of which were not
supported by any admissible evidence at all) could have been raised on direct appeal:
                 A. Under the heading “4th Amendment violation,” McDermott alleged
         that evidence against him was seized pursuant to a search warrant that did not
         particularly describe the things to be seized.
                 B. Under the heading “Denial of Compulsory Process for Attendance of
         Witnesses,” McDermott alleged that his mother was not permitted to testify on
         his behalf and that law enforcement officers threatened other witnesses who could
         have been called to testify. He also asserted that he was denied access to a
         telephone book and so could not locate witnesses.
                 C. Under the heading “5th Amendment Violations,” McDermott claimed
         that he was coerced into making incriminating statements after he requested an
         attorney. He also claimed that the man who shot him in a previous incident was
         allowed to stay in the same part of the prison or jail where McDermott was

                                                 6
housed during the trial. He did not assert that there was any contact with this
person or explain how housing McDermott in the same jail would affect his
conviction. He also alleged that the prosecutor referred to McDermott’s failure
to take responsibility for the crime.
         D.    Under the heading “14th Amendment due process,” McDermott
asserted that the prosecutor made negative statements about him to the media,
which he believes prejudiced his right to a fair trial because the jury must have
been influenced by pretrial publicity.
         E. Other General Claims:
                 1.     During the trial, the prosecutor had a “secret meeting” with
the victim’s mother and a co-defendant’s mother without inviting McDermott’s
mother.
                 2.     At the preliminary hearing, someone (unidentified by
McDermott) overheard a conversation between two witnesses during which they
stated their intention to testify falsely.
                 3.     McDermott could not have been the “mastermind” as
portrayed by the state because of his brain injury.
                 4.     During deliberations, a member of the jury inquired
whether murder in the second degree was an option.
                 5.     There were conflicting jury instructions.
                 6.     At the county jail, McDermott was placed on suicide watch
pending an order for a competency hearing, which was not held. (This claim
apparently relates to McDermott’s claim that he was not competent).
                 7.     The state’s expert claimed that the first shot (delivered by
McDermott) would not have immediately resulted in the victim’s death.
                 8.     The jury’s decision not to impose the death penalty in
McDermott’s case should not have affected a co-defendant’s trial. This claim is
based upon an allegation that after the jury declined the death penalty against
McDermott the state withdrew its notice of intent to seek the death penalty against
a co-defendant. McDermott does not explain how this affected his rights except
that he apparently thinks the co-defendant should have been subject to the death
penalty.
                 9.     When one defendant is found guilty of conspiracy the co-
defendant should also be found guilty. This claim is based upon an allegation that
a co-defendant who was charged with conspiracy along with McDermott was
found not guilty of conspiracy.
                 10.    Statements made by McDermott to detectives were not
recorded and should not have been admitted as evidence. (Statements made by
McDermott to police following his arrest were suppressed and were not admitted
at trial. McDermott asserts that the statements were admitted at the preliminary
hearing. Evidence admitted at a preliminary hearing that is ultimately determined
to be inadmissible is not ground for vacation of a conviction. State v. Mitchell,
104 Idaho 493, 500, 660 P.2d 1336, 1344 (1983).
                 11.    The district court showed bias and prejudice when it
allowed the false testimony of Danny Hosford. Hosford had previously made
inconsistent statements to police officers.


                                         7
                      12.     The prosecutor misled the jury during its opening
       statement.
                       13.     Detectives coerced a witness (Danny Hosford) into making
       false statements. His statements to police were not consistent.
                       14.     The district court erred in allowing a witness (McGowen)
       to testify regarding McDermott’s ability to put a gun to the victim’s head and pull
       the trigger.
                       15.     Reference to McDermott’s criminal record during the guilt
       phase of the trial was unduly prejudicial.
                       16.     Witness Cory McCuiston gave conflicting statements to
       police regarding McDermott’s identity.
                       17.     Witness Robert Key gave conflicting statements to police
       concerning the stolen gun.
                       18.     Witness Renton McGowen gave conflicting statements to
       police concerning his role in events leading to the death of the victim.
                       19.     Witness Renton McGowen gave false testimony at trial.
                       21.     Witness Angela Turnboo falsely testified about threats
       made to the victim.
                       22.     During a co-defendant’s sentencing hearing, the state
       suggested that McDermott could not have committed the murder by himself.
       Therefore, the co-defendant’s sentence should have been harsher than
       McDermott’s.
                       23.     The prosecutor misquoted a statement by McDermott
       regarding the death of the victim, which misled the jury. The prosecutor said that
       the only thing McDermott could bring himself to say about the murder is, “It’s a
       shame that Zach is dead.” McDermott claims he actually said the victim “did not
       deserve to die.”
                       24.     McDermott’s motion for change of venue was denied.
                       25.     There was extrajudicial prosecutorial and jury misconduct.
                       26.     Witness Robert Key gave false testimony at trial.
                       27.     The district court should have recognized that McDermott
       lacked capacity to understand the proceedings and ordered an evaluation pursuant
       to I.C. § 18-211.

       McDermott alleged seventeen claims in his application for post-conviction relief that
pertain to whether his sentences were excessive; whether the district court abused its discretion
in imposing the sentences by failing to consider the proper factors, including mitigating factors,
when arriving at its conclusion regarding what sentences to impose; and whether the district
court showed bias or prejudice in imposing the sentences. 2 These claims (none of which are




2
        This Court affirmed McDermott’s sentences and the manner in which they were imposed
in an unpublished opinion. State v. McDermott, Docket No. 32071 (Ct. App. July 2, 2009).

                                                8
supported by newly discovered evidence and many of which are not supported by any evidence
at all) are summarized as follows:
                1.      The district court should have given greater weight to
       McDermott’s traumatic brain injury at sentencing.
                2.      The district court ignored the jury’s wish to impose a sentence
       other than death or life without parole.
                3.      The district court showed obvious bias by imposing a consecutive
       sentence for the firearm enhancement.
                4.      The district court showed obvious bias and prejudice by
       considering the lyrics to a song McDermott had written.
                5.      The district court showed prejudice at sentencing by denying
       McDermott’s request to be placed in a mental facility.
                6.      The district court failed to take into consideration McDermott’s
       need for mental treatment.
                7.      The district court was influenced by the outcome of a co-
       defendant’s case in sentencing McDermott.
                8.      At sentencing, the district court stated that the jury would have
       been right in giving McDermott the death penalty.
                9.      At sentencing the prosecutor and the district court described
       McDermott as heinous and evil showing bias and prejudice.
                10.     McDermott told the presentence investigator that he had no gang
       affiliations but the investigator used information from a tainted source to claim
       McDermott’s gang affiliation.
                11.     Information provided to the presentence investigator was not
       verified.
                12.     The prosecutor attacked McDermott’s allocution at sentencing.
                13.     During the sentencing phase of the trial, the jury asked if they had
       to give a life sentence without parole, a death sentence or a lesser sentence.
                14.     The prosecutor misused the presentence report by only referring to
       certain parts.
                15.     The presentence report was prepared during the guilt phase of the
       trial.
                16.     Information in the presentence report was unlawfully obtained.
                17.     The sentence imposed for conspiracy exceeded sentencing
       “guidelines.”

       As to all of the above claims, we note that the scope of post-conviction relief is limited.
Rodgers, 129 Idaho at 725, 932 P.2d at 353. An application for post-conviction relief is not a
substitute for an appeal. I.C. § 19-4901(b). A claim or issue that was or could have been raised
on appeal may not be considered in post-conviction proceedings. Whitehawk, 116 Idaho at 832-
33, 780 P.2d at 154-55. Therefore, we will not consider these claims because they could have
been raised on direct appeal. Even if we were to consider these claims, other than his claim that


                                                9
his due process rights were violated McDermott made reference to only two of his claims in his
appellate briefs. Specifically, he argued that the trial court ignored his claim of traumatic brain
injury and that his conviction for conspiracy was illegal.
         As to the traumatic brain injury claim, the district court correctly noted that evidence of
McDermott’s traumatic brain injury was admitted. Furthermore, to the extent that McDermott
argues that his brain injury should have been given more consideration at sentencing, this issue
was raised by McDermott on direct appeal and we decline to revisit it now. See Parsons v. State,
113 Idaho 421, 426, 745 P.2d 300, 305 (Ct. App. 1987). McDermott’s claim regarding his
conspiracy conviction appears to be based upon the fact that his co-conspirator, Robroy Wall,
was acquitted of the conspiracy charge and that it would be inconsistent for the charge against
McDermott to stand.       No Idaho authority supports an argument that acquittal of one co-
conspirator bars conviction of the other.      However, many state and federal courts do bar
conviction where there are only two defendants tried before the same jury for conspiracy and one
is acquitted. See Cortis v. Kenney, 995 F.2d 838, 840 (8th Cir. 1993); United States v. Sachs,
801 F.2d 839, 845 (6th Cir. 1986); United States v. Goodwin, 492 F.2d 1141, 1144 (5th Cir.
1974); State v. Johnson, 788 A.2d 628, 635 (Md. 2002); Bradley v. People, 403 P.2d 876, 879
(Co. 1965); Platt v. State, 8 N.W.2d 849, 854 (Neb. 1943). We need not decide whether Idaho
would follow this rule because, as the Ninth Circuit Court of Appeals has explained, when “only
one conspirator is brought to trial or the conspirators are tried separately, the conviction of the
other conspirator may stand.” United States v. Sangmeister, 685 F.2d 1124, 1126-27 (9th Cir.
1982). Here, there were separate trials. McDermott’s claim as to the conspiracy charge has no
merit.
         As to all of the remaining claims, McDermott has presented no argument or authority
except for his general assertion that dismissal of his application was a denial of due process,
which we have addressed above. A party waives an issue on appeal if either argument or
authority is lacking. Powell, 130 Idaho at 128, 937 P.2d at 440.
C.       Eighth Amendment Claims
         McDermott claimed in his application for post-conviction relief that his rights under the
Eighth Amendment were violated when he was placed into a group prison setting where he was
exposed to loud noises and was not provided proper dental and medical care. Typically, claims
relating to conditions of confinement are raised in habeas corpus petitions. However, this Court


                                                 10
has permitted Eighth Amendment cruel and unusual punishment claims relating to conditions of
confinement to be asserted in post-conviction applications. Whitehawk, 116 Idaho at 832-33,
780 P.2d at 154-55. Here, however, McDermott’s claims appear to relate to conditions of
confinement before or during his trial. He also claimed, as an Eighth Amendment violation, that
he was denied pretrial bail. We need not decide whether Eighth Amendment claims regarding
conditions of confinement before or during trial or claims of excessive bail may be raised in a
post-conviction application. McDermott has failed to even mention these claims in his appellate
briefing. A party waives an issue on appeal if either argument or authority is lacking. Powell,
130 Idaho at 128, 937 P.2d at 440. We will not search the trial record for unspecified errors.
State v. Fee, 124 Idaho 170, 174, 857 P.2d 649, 653 (1993).
D.     Ineffective Assistance of Trial and Appellate Counsel
       A claim of ineffective assistance of counsel may properly be brought under the post-
conviction procedure act. Murray v. State, 121 Idaho 918, 924-25, 828 P.2d 1323, 1329-30 (Ct.
App. 1992). To prevail on an ineffective assistance of counsel claim, the defendant must show
that the attorney’s performance was deficient and that the defendant was prejudiced by the
deficiency. Strickland v. Washington, 466 U.S. 668, 687-88 (1984); Hassett v. State, 127 Idaho
313, 316, 900 P.2d 221, 224 (Ct. App. 1995). To establish a deficiency, the applicant has the
burden of showing that the attorney’s representation fell below an objective standard of
reasonableness. Aragon v. State, 114 Idaho 758, 760, 760 P.2d 1174, 1176 (1988). To establish
prejudice, the applicant must show a reasonable probability that, but for the attorney’s deficient
performance, the outcome of the trial would have been different. Id. at 761, 760 P.2d at 1177.
This Court has long adhered to the proposition that tactical or strategic decisions of trial counsel
will not be second-guessed on appeal unless those decisions are based on inadequate preparation,
ignorance of relevant law, or other shortcomings capable of objective evaluation. Howard v.
State, 126 Idaho 231, 233, 880 P.2d 261, 263 (Ct. App. 1994).
       In his application, McDermott asserted numerous claims of ineffective assistance of trial
and appellate counsel. On appeal he has failed to mention those claims at all except for his
general argument that dismissal of his application was a denial of due process and that material
facts exist precluding summary dismissal. A party waives an issue on appeal if either argument
or authority is lacking. Powell, 130 Idaho at 122, 937 P.2d at 440. We will not search the trial




                                                11
record for unspecified errors. Fee, 124 Idaho at 174, 857 P.2d at 653. We do not address
McDermott’s claims of ineffective assistance of trial counsel.
                                               III.
                                          CONCLUSION
       McDermott’s procedural due process rights were not violated by dismissal of his
application for post-conviction relief. Only two of McDermott’s claims were supported by
argument or authority and those claims have no merit. Therefore, we affirm the order of the
district court summarily dismissing McDermott’s application for post-conviction relief. No costs
or attorney fees are awarded on appeal.
       Chief Judge GRATTON and Judge GUTIERREZ, CONCUR.




                                               12